UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2126



EARL T. SCROGGINS, JR.,

                                              Plaintiff - Appellant,

          versus


EARL T. SCROGGINS, SR.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-975)


Submitted: May 16, 2006                          Decided: May 18, 2006



Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl T. Scroggins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Earl T. Scroggins, Jr., appeals the district court’s

order dismissing his civil action for failure to state claim on

which relief could be granted.      We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Scroggins v. Scroggins, No. CA-

05-975 (E.D. Va. Sept. 19, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -